UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1262


VIVIENNE WULFF,

               Plaintiff – Appellant,

     v.

SENTARA HEALTHCARE, INC.,

               Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-00577-LO-IDD)


Argued:   December 4, 2012                 Decided:   March 4, 2013


Before KING, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Leizer Z. Goldsmith, Washington, D.C., for Appellant.
William McCardell Furr, WILLCOX & SAVAGE, PC, Norfolk, Virginia,
for Appellee.   ON BRIEF: Bryan C. R. Skeen, WILLCOX & SAVAGE,
PC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vivienne      Wulff     appeals     the    district    court’s   order

granting summary judgment in favor of Sentara Healthcare, Inc., 1

on    her   claims       for     failure    to    accommodate,      discriminatory

termination,       and   retaliatory        termination    under    the   Americans

with Disabilities Act (“ADA”).              42 U.S.C. § 12101, et. seq.          For

the following reasons, we affirm.


                                            I.

             Wulff worked as a nurse in the emergency department at

Sentara Potomac Hospital from June 2009 through April 2010.                       In

September 2009, Wulff presented Sentara with a doctor’s note

stating     that   she     was   restricted      from   lifting    more   than   ten

pounds with her left arm.             Sentara accommodated this restriction

without any complaint from Wulff.                Because the note only imposed

the lifting restriction for six weeks, Wulff submitted another

note in December 2009 that extended the same lifting restriction

for another six weeks.           Sentara continued the accommodation.

             In    March    2010,    Sentara’s     Occupational     Health    Nurse,

Irene Sullivan, asked Wulff to update her restrictions because

the   December      note       had   only    extended     them    for   six   weeks.

      1
       Sentara notes that Wulff’s actual employer was Potomac
Hospital Corporation of Prince William, a corporation affiliated
with Sentara. To avoid confusion, we will refer to both Wulff’s
employer and the Appellee as “Sentara.”



                                            2
Sullivan    gave   Wulff       a    Physical       Capacities       Form      to     have    her

doctor     complete.               This    form       listed        numerous          possible

restrictions and instructed the doctor to place a check mark

next to each restriction that applied.                          With regard to lifting

restrictions,      the    form       presented       the     following        options:       “No

lifting/carrying 0-20 lbs.,” “No lifting/carrying 20-50 lbs.,”

and “No lifting/carrying 50-100 lbs.”                      The form listed numerous

other    potential    restrictions         next      to    which       the    doctor      could

place a check mark, and the form provided a space for additional

comments.

            Wulff’s      physician’s       assistant            completed      the    form    on

March 24, and Wulff returned it to Sullivan one week later.                                  The

restrictions noted on this form were far more stringent than the

previous    restrictions.           Specifically,          on    the     March       24   form,

Wulff’s physician’s assistant placed check marks next to the

following    restrictions:           “No   lifting/carrying            0-20      lbs.,”      “No

pushing/pulling,”        “No       climbing       ladders,      poles,       etc,”    and    “No

stretching or working above shoulders.”                    J.A. 64. 2


     2
       Wulff contests the accuracy of this form and contends that
it overstated her restrictions. However, she submitted the form
to Sentara without taking any steps to clarify or correct the
alleged misstatements, justifying Sentara’s decision to abide by
the restrictions shown on the form. See Uhalik v. Runyon, Case
No. 95-CV-75179-DT, 1997 U.S. Dist. LEXIS 6911, at *16 (E.D.
Mich. Mar. 18, 1997) (where employee requested to perform work
his doctor had restricted him from performing, the employer “was
perfectly justified in refusing to return plaintiff to . . .
(Continued)
                                              3
             After         receiving     the       form,       Sullivan        emailed      the

Emergency Room Clinical Director, Inez Johnson, informing her of

the restrictions noted on the form and inquiring whether the new

restrictions could be accommodated.                      Johnson responded by email,

stating that Sentara could not accommodate the new restrictions

and   that       Sentara    should     remove      Wulff       from     the   work   schedule

until   Wulff       submitted    medical        documentation           showing      that    her

restrictions        had     abated.       Then,          Sullivan,       along     with     Vice

President of Human Resources Charles Ramey, Employment Manager

Jane Velarde, and Human Resource employee Susan Reiss, jointly

considered        whether      there     was       any     way      that      Sentara     could

accommodate        Wulff’s    new     restrictions.              This    group     ultimately

reached      a     consensus     that     there          was     simply       no   reasonable

accommodation        that     would    enable       Wulff      to     work    with   the     new



work, absent his doctor’s approval.”).    In any event, Wulff’s
“self-serving opinion [about her restrictions without] . . .
objective corroboration” does not permit her to avoid summary
judgment. Williams v. Giant Food, Inc., 370 F.3d 423, 433 (4th
Cir. 2004).      Claiming to have such objective corroboration,
Wulff points to the records from the March 24 appointment, which
she contends show that the form her physician’s assistant filled
out   that   day   overstated her  restrictions  and   that  the
restrictions had actually not changed at all. However, Sentara
did not have these records in its possession at any relevant
time.    Moreover, contrary to Wulff’s contention, the records
indicate that her condition was getting worse.     Specifically,
the records indicate that Wulff’s left arm is “still numb and
tingly” but that she “now” has pain in her shoulder as well as
her arm, suggesting that the shoulder pain was a new
development. J.A. 127 (emphasis added).



                                               4
restrictions.            Accordingly, Velarde called Wulff to inform her

that       she    would        remain     off    the       work    schedule       until      her

restrictions abated. 3

                 Several       months     later,        Wulff’s      attorney         notified

Sentara that Wulff’s restrictions had been lifted, and, through

her attorney, Sentara offered Wulff the opportunity to return to

work.      Wulff never responded to this offer.                     (The record reveals

that on or about April 21, 2010, Wulff applied for a nursing

position         at      a    different        facility      and    indicated         in     her

application           that     all   of   her     work     restrictions         had   abated.

Nevertheless, Wulff never sought to return to Sentara.)

                 Wulff       filed   an   action      in    the    Eastern      District      of

Virginia for failure to accommodate, discriminatory discharge,

and retaliatory discharge under the ADA.                           Following discovery,

the     district            court    granted     Sentara’s         motion       for   summary

judgment.             With     regard     to    Wulff’s      claims       for    failure      to

accommodate           and    discriminatory          discharge,     the     district       court

concluded that the undisputed evidence showed that Wulff could

not perform the essential functions of her position, even with a


       3
        The   parties   dispute  whether   this  action  was   a
“termination” or decision to remove Wulff from the work schedule
temporarily.   For the purposes of this appeal, we will assume
that the action was an adverse employment action within the
meaning   of  the   ADA’s  anti-discrimination  and  retaliation
provisions.



                                                 5
reasonable accommodation (of which there were none).                              Therefore,

the court further concluded that, as a matter of law, Wulff was

not a “qualified individual” protected by the ADA.                              42 U.S.C. §§

12111(8) & 12112.            With regard to Wulff’s retaliatory discharge

claim, the district court concluded that the undisputed evidence

showed that Sentara terminated Wulff because of her inability to

perform the functions of her job and that Wulff produced no

evidence that this reason was pretextual.                       Wulff now appeals.



                                             II.

               We   review      a   district             court’s        grant    of     summary

judgment       de   novo,    applying    the        same    legal        standards      as    the

district court.          Nader v. Blair, 549 F.3d 953, 958 (4th Cir.

2008).         Summary      judgment    is    appropriate           where       there    is    no

genuine issue of material fact and the movant is entitled to

judgment as a matter of law.                      Id.      In determining whether a

genuine issue of material fact exists, we view the evidence in

the light most favorable to the non-moving party.                                Id.    Having

fully considered Wulff’s claims, we are constrained to the view

that     the    district      court     did        not    err      in    granting       summary

judgment.



                                              A.



                                              6
            With regard to Wulff’s failure to accommodate claim,

Wulff must establish several prima facie elements, one of which

is that, with reasonable accommodation, she could perform the

essential functions of the position.                      Rhoads v. FDIC, 257 F.3d
373, 387 n. 11 (4th Cir. 2001).                     The district court, properly

viewing    the     evidence     in    the    light    most     favorable         to   Wulff,

concluded as a matter of law that no reasonable accommodation

existed that would have enabled Wulff to perform the essential

functions     of    her     position,        and,    therefore,        she       could   not

establish     her     prima     facie        case.          Wulff     challenges         this

conclusion, contending that she generated a genuine dispute of

material    fact     as    to   whether       she     was    able     to       perform    the

essential     functions         of     her       position      with        a     reasonable

accommodation.            However,     the       record     does    not        support   her

contention.

            In her deposition, Wulff listed numerous functions of

her position that required the ability to lift, push, or pull

some amount of weight.               For example, Wulff testified that she

was required to transport patients between rooms and stabilize

patients who were unsteady on their feet.                     She also acknowledged

that, in emergency situations, she could be required to lift

patients and that her restrictions prevented her from doing so

in accordance with Sentara’s back-safety guidelines.                              Moreover,

Wulff’s own expert witness testified that a nurse who was unable

                                             7
to   lift   any   weight   would    be   unable   “to   perform   the   regular

functions of an emergency nurse.”            J.A. 547.      Therefore, under

the restrictions noted on the March 24 form, Wulff was unable to

perform the essential functions of her position, and she does

not suggest any reasonable accommodation that would have allowed

her to do so.        Accordingly, she cannot establish one of the

elements of her prima facie case.

            Wulff   attempts   to    avoid   this   conclusion     by   arguing

that the March 24 form was incorrect or misleading and that it

overstated her actual restrictions.           Wulff contends that the “No

lifting/carrying 0-20 lbs.” restriction is ambiguous and that it

could be interpreted to state that she was still able to lift up

to 10 pounds.       However, the form clearly states that Wulff was

incapable of lifting or carrying any weight within the range of

zero to twenty pounds; i.e., she could not lift or carry at all. 4

If Wulff’s physician’s assistant believed that Wulff’s lifting

restriction did not fit within one of the ranges listed on the

form, she could have noted that point in the “comments” section

      4
       Wulff contends that there is evidence in the record that
the lifting/carrying restriction on the March 24 form applied
only to her left arm. Even assuming that Wulff’s contention is
correct, a restriction against lifting or carrying at all with
her left arm, coupled with the other restrictions on that form
such as no pushing or pulling and the inability to work above
her shoulders, would fatally undermine her contention that a
genuine dispute of material fact existed as to whether Wulff
could perform the essential functions of her position.



                                         8
of the form.           Needless to say, as well, Wulff (who apparently

had the form in her possession for a week before she delivered

it to her employer) could have insisted that her physician’s

assistant so indicate, but she never did.

               Wulff next attacks the March 24 form by claiming that

Sentara did not believe that the restrictions noted on that form

were       accurate.     Again,   the   record   does   not   support   Wulff’s

contention.       In discovery, Wulff generated no evidence tending

to     show    that     the   Sentara   management      and   human   resources

personnel reviewing her circumstances questioned the accuracy of

the restrictions noted on the March 24 form.                  To the contrary,

the undisputed evidence shows that Ramey and Johnson, who were

most directly involved as the ultimate decision-makers regarding

Wulff’s ability to perform the essential functions of her job as

an emergency room clinical nurse, accepted the restrictions on

that form as accurate, as they were entitled to do. 5


       5
       Wulff points to an April 5, 2010, email from Employment
Manager Jane Velarde to Ramey stating that Wulff has been
“working with these same accommodations since November,” J.A.
116, and contends that this email shows that Sentara believed
her restrictions had not changed.    However, this email simply
notes that the accommodations Wulff requested had not changed.
It does not suggest that Wulff’s restrictions were unchanged;
the contrary is plainly evident. Wulff also points to testimony
and notes from Velarde where Velarde suggests that Wulff’s
accommodations “had just gone on indefinitely,”    J.A. 436, to
argue that Sentara ceased accommodating Wulff because of the
duration of the accommodations, not because of Wulff’s increased
restrictions.   However, Velarde’s testimony does not indicate
(Continued)
                                         9
               In   summary,   Wulff’s    attempts    to   discredit      the    form

that    her    physician’s     assistant      completed    (and    thus   Sentara’s

reliance on the form in its decision to remove Wulff from the

work schedule) are unavailing; those attempts do not persuade us

that    the     district    court   erred      in   relying   on    the   form    in

concluding that Wulff has failed to generate a genuine dispute

of material fact critical to her ability to support her prima

facie    case.       We   agree   with   the   district    court’s    assessment,

namely, that the form imposed restrictions that prevented Wulff

from performing the essential functions of her position, and no

reasonable accommodation existed that would have enabled her to

do so.        Therefore, Wulff fails to support an essential element

of her prima facie case.




that    Sentara    ceased    accommodating  Wulff    because   the
accommodations “had just gone on indefinitely,” but, rather,
that the indefinite duration of the accommodations led Sentara
to “request that she get a new note and we start fresh.”       Id.
There is no indication in the record that if, indeed, Wulff’s
physician’s assistant had simply reiterated in the March 24 form
the   extant    restrictions   on   Wulff’s  capacity,   Sentara’s
accommodation of Wulff’s left arm impairment would not have
continued as it had for seven months.

     Rather than confront these inconvenient facts, Wulff’s
arguments have attempted to cast a burden on Sentara to go
beyond the form that Wulff herself delivered to her employer.
See Appellant’s Brief at 25 ("Velarde did not suggest that Wulff
should then obtain a revised Capacities Form in order to keep
her job."); id. at 26 ("[Sentara] made no effort to further
ascertain Wulff’s doctors’ intentions.").     Like the district
court, we find her arguments unpersuasive.


                                         10
                                             B.

            We   turn    next    to     Wulff’s       discriminatory        termination

claim.      To   establish       a    prima       facie    case    of    discriminatory

termination      under     the       ADA,     Wulff       must     establish     several

elements,    including     that       she     is    within       the    ADA’s   protected

class.   Haulbrook v. Michelin North America, 252 F.3d 696, 702

(4th Cir. 2001).         The district court found that Wulff failed to

produce evidence to support this element.                    We agree.

            To be within the ADA’s protected class, one must be “a

qualified individual” with a disability.                     42 U.S.C. § 12112.         A

“qualified individual” is one who, “with or without reasonable

accommodation,     can     perform          the    essential       functions     of   the

employment position that such individual holds or desires.”                           42

U.S.C.   § 12111(8).       As explained above, viewing the evidence in

the light most favorable to Wulff, she was unable to perform the

essential functions of her position.                      Therefore, the district

court was correct to determine, as a matter of law, that she was

not a “qualified individual” and could not support a prima facie

case of wrongful discharge.                 42 U.S.C. § 12111(8); Haulbrook,

252 F.3d at 702.



                                             C.

                                             11
             We turn now to Wulff’s retaliatory termination claim.

To   establish     a   prima     facie     case    of   retaliatory    termination,

Wulff must produce evidence that (1) she engaged in protected

activity, (2) Sentara took adverse action against her, and (3)

there is a causal connection between the protected activity and

the adverse employment action.               Haulbrook, 252 F.3d at 706.              If

Wulff     supports       her     prima     facie    case,      then   Sentara      must

articulate     a   legitimate        and     nonretaliatory        reason   for      the

termination.       Id.    Once Sentara does so, the burden shifts back

to Wulff to show that Sentara’s reason is pretextual.                       Id.      The

district court assumed that Wulff established her prima facie

case of retaliation but granted summary judgment because Sentara

explained that it removed Wulff from the schedule because she

was unable to perform the essential functions of her job, and

Wulff produced no evidence that this explanation was pretextual.

We   find   the    district      court’s     analysis     and     conclusion    to   be

correct.

            Sentara       explained      that      it   removed    Wulff    from     the

schedule     because       the     medical       form    she    submitted      imposed

restrictions that prevented her from performing the essential

functions of her job. 6           As explained above, Wulff’s attempts to


      6
       This explanation is bolstered by the fact that Sentara
gave Wulff the opportunity to return to work when it learned
that her restrictions had been lifted.    J.A. 82 (expressing
(Continued)
                                            12
discredit Sentara’s explanation are unsuccessful.            Thus, Wulff

has   produced    no   evidence    that   Sentara’s    explanation    was

pretextual, and the district court’s entry of summary judgment

on Wulff’s retaliatory termination claim was correct.



                                   III.

          For    the   foregoing   reasons,   we   affirm   the   district

court’s entry of summary judgment in favor of Sentara.



                                                                  AFFIRMED




Sentara’s willingness “to offer Ms. Wulff a position as an ER
nurse in the hospital’s Emergency Department.”). Tellingly,
Wulff was unable in her brief or at oral argument to provide a
plausible explanation for her failure to avail herself of
Sentara’s offer.



                                    13